DETAILED ACTION
This is a first Office Action on the merits and is responsive to the originally filed application papers. Claims filed on 09/28/2020 are being examined. Claims 1-20 are being considered and further pending examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 09/28/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
The certified copy has been filed in parent Application No. KR10-2020-0022060 filed on 02/24/2020.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1 and 11  recite the limitation “predicting/predict future trajectories of the surrounding objects in an integrated way based on the recognized historical trajectories” emphasis added. However, it is unclear if “in an integrated way” is directed towards an integrated component or an operation. For the purpose of compact prosecution, the examiner will interpret the limitations of independent claims 1 and 11 as “predicting/predict future trajectories of the surround objects based on the recognized historical trajectories”. Appropriate correction is required.

Dependent claims 4 and 14, dependent on claims 3 and 13 respectively, recite the limitations “wherein edges connecting the nodes indicating the surround objects contains bi-directionality” and “wherein a edges connecting any one of the nodes…”. However, as there is already antecedent basis for “the edges” it is unclear if the edges references in claims 4 and 14 are intended to be the same edges referenced in claims 3 and 13 or different edges. For the purpose of compact prosecution, the examiner will interpret these limitations as “wherein the edges connecting the nodes…” and “wherein the edges connecting any one of the nodes…”. Appropriate correction is required.

Dependent claims 7 and 17, dependent on claims 1 and 11 respectively, reference “the time-serial positions”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claims 2-3, 4-6, and 9-10 are dependent on claim 1 and do not cure the deficiencies thereof, therefore are rejected for the same reason as claim 1.

Claim 8 is dependent on claim 7 and does not cure the deficiencies thereof, therefore it is rejected for the same reason as claim 7.

Claims 12-13, 14-16, and 19-20 are dependent on claim 11 and do not cure the deficiencies thereof, therefore are rejected for the same reason as claim 11.

Claim 18 is dependent on claim 17 and does not cure the deficiencies thereof, therefore it is rejected for the same reason as claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-10, 11-13, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lukarski et al (US 11436504 B1) henceforth referred to as Lukarski.

Regarding Claim 1, Lukarski teaches
An operating method of an electronic device, comprising: 
recognizing historical trajectories of one or more surrounding objects (col 4 line 38-48 : “The sensor collection 112 and/or the communication devices 114 may be used to obtain data about the vehicle's environment in such embodiments. At various points in time, at least a subset of the currently-available data may be used to create a respective unified scene graph 190 by the USGG 115 in various embodiments, representing static and dynamic objects identified in the environment with respective levels of uncertainty, as well as relationships identified or deduced among various pairs of objects in the environment (which may have their own levels of uncertainty).”, col 13 line 9-21 : “Dynamic object categories 380 may include, among others the “ego” or target vehicle 372 whose motion is being planned, other vehicles 373 which may include numerous sub-categories such as cars, buses, trucks, motorcycles, trains, bicycles and the like, pedestrians 374 as well as a default unknown/unrecognized moving objects category 375. In some embodiments, dynamic object categories may include various types of animals, including animals that are used for transportation (such as horses/camels), pets, or wildlife such as deer. Corresponding to individual ones of the categories of dynamic objects, a respective set of attributes (such as 382, 383, 384 and 385) may be defined within the taxonomy 302 in various embodiments.”, col 16 line 29-40 : “With respect to a given dynamic or moving object 704, the attributes may include an attribute type 704-1 (e.g., car, truck, pedestrian, train, etc.), a speed/velocity 704-2, acceleration 704-3, direction of movement 704-4, LIDAR/radar data 704-5, camera-based distance from the ego vehicle 704-6, a geometric bounding box 704-7, a center-of-mass location 704-8, and a simplified trajectory history 704-9 (e.g., indicating some number of recent changes, if any were detected, to speed, direction, acceleration and the like) in some embodiments. Various ones of the attributes of the dynamic objects may have associated uncertainty metrics as well.”, as the system uses the sensors connected to a processor to obtain data of dynamic objects and further attributes to these dynamic objects including trajectory history, the system recognizes historic trajectories of surrounding objects.); 
predicting future trajectories of the surrounding objects in an integrated way based on the recognized historical trajectories (col 7 line 10-47 : “A wide variety of dynamic and static objects and their interrelationships may be represented in a given graph 190 in different embodiments. For example, static objects may include, among others, lane segments, traffic lights, cross-walks, signs, curbs/medians, traffic gates (e.g., a gate preventing movement across a train track), vegetation such as trees and the like. Dynamic objects may, for example, include the vehicle 110 itself (which may be referred to as the “ego” vehicle or the “target” vehicle for decision making in some embodiments), other autonomous or non-autonomous vehicles, pedestrians, animals (e.g., deer or dogs) moving in the vicinity of the vehicle, moving elements of debris, and the like. A given lane segment, may, for example comprise a section of a traffic lane of some selected length; lane segment boundaries (e.g., boundaries perpendicular to the direction of traffic) may be virtual, in effect superimposed on the real world, rather than physical in various embodiments. For various instances of each type of object identified, at least with some degree of certainty, at a given point in time, values of one or more attributes may be included in a graph 190 in at least some embodiments. Similarly, values of one or more attributes of the relationships represented by edges included in the graph may also may be stored in the graph data structure in different embodiments. Examples of various attributes for objects (graph nodes) and relationships (edges) are provided and discussed in further detail below. In at least some embodiments, the combination of attributes indicated in a graph 190 may enable vehicle trajectories to be planned/prepared using geometric relationship information directly obtained from the graph, without for example performing a geometric computation that accesses a first data structure representing the static objects and a second data structure representing dynamic objects. In addition to planning the trajectories of the ego or target vehicle, the graph 190 may also be used for predicting movements of other dynamic objects (which may, at least in some cases, be helpful in planning the trajectories of the ego vehicle).”, as the system teaches the graph, along with attributes (including trajectory history), as being used to predict trajectories of dynamic objects, the system teaches predicting future trajectories  based on recognized historic trajectories.); and 
planning a driving trajectory of the electronic device based on the predicted future trajectories of the surrounding objects (col 7 line 36-47 : “In at least some embodiments, the combination of attributes indicated in a graph 190 may enable vehicle trajectories to be planned/prepared using geometric relationship information directly obtained from the graph, without for example performing a geometric computation that accesses a first data structure representing the static objects and a second data structure representing dynamic objects. In addition to planning the trajectories of the ego or target vehicle, the graph 190 may also be used for predicting movements of other dynamic objects (which may, at least in some cases, be helpful in planning the trajectories of the ego vehicle).”).

Regarding claim 2, Lukarski teaches The operating method of claim 1, further Lukarski teaches wherein the predicting of the future trajectories comprises: 
configuring a graph model based on the recognized historical trajectories (col 16 line 1-6 : “Unified graphs of the kind discussed above may be used to store and process any desired combination of attributes for any desired types of objects relevant to vehicle environments in different embodiments. FIG. 7 illustrates example attributes of nodes and edges of a unified scene graph, according to at least some embodiments.”, col 16 line 29-40 : “With respect to a given dynamic or moving object 704, the attributes may include an attribute type 704-1 (e.g., car, truck, pedestrian, train, etc.), a speed/velocity 704-2, acceleration 704-3, direction of movement 704-4, LIDAR/radar data 704-5, camera-based distance from the ego vehicle 704-6, a geometric bounding box 704-7, a center-of-mass location 704-8, and a simplified trajectory history 704-9 (e.g., indicating some number of recent changes, if any were detected, to speed, direction, acceleration and the like) in some embodiments. Various ones of the attributes of the dynamic objects may have associated uncertainty metrics as well.” ); and 
predicting the future trajectories based on the graph model (col 5 line 27-31 : “In at least some embodiments, multiple nodes representing the same object at different points in time may be included in the same graph; such nodes may be used, for example, to detect and/or reason about trajectories over time.”).

Regarding claim 3, Lukarski teaches The operating method of claim 2, further Lukarski wherein the graph model comprises a plurality of nodes and a plurality of edges connecting the nodes (Fig. 6,  Fig. 6 shows an example graph comprising a plurality of nodes and edges connecting the nodes.), 
wherein the nodes indicate the surrounding objects and the electronic device, respectively (col 4 line 48-52 : “The static and dynamic objects may be represented by respective nodes, and the edges may represent the relationships (e.g., distances, observability between two objects, etc.).”, col 7 line 10-22 : “A wide variety of dynamic and static objects and their interrelationships may be represented in a given graph 190 in different embodiments. For example, static objects may include, among others, lane segments, traffic lights, cross-walks, signs, curbs/medians, traffic gates (e.g., a gate preventing movement across a train track), vegetation such as trees and the like. Dynamic objects may, for example, include the vehicle 110 itself (which may be referred to as the “ego” vehicle or the “target” vehicle for decision making in some embodiments), other autonomous or non-autonomous vehicles, pedestrians, animals (e.g., deer or dogs) moving in the vicinity of the vehicle, moving elements of debris, and the like.”), and 
wherein the edges indicate interactions among the surrounding objects and between the electronic device and each of the surrounding objects, and directionality of the interactions, respectively (col 4 line 48-51 : “The static and dynamic objects may be represented by respective nodes, and the edges may represent the relationships (e.g., distances, observability between two objects, etc.).”, col 17 line 25-29 : “Attribute 708-3 may, for example, indicate whether the dynamic object is on or nearing the static object, or whether no direct interaction is anticipated (as may be indicated by setting attribute 708-3 to “none”).”, col 17 line 30-37 : “For edges 710 linking nodes representing a pair of dynamic objects, at least some similar attributes to those shown for edges 708 may be included in the graph in various embodiments. For example, attribute 710-1 representing an estimated distance, attribute 710-2 indicating the source(s) of the distance estimate, and attribute 710-3 indicating an anticipated interaction may be included in the depicted embodiment.”, Fig. 6, Fig. 6 shows directionality of the edges in the graph).

Regarding claim 4, Lukarski teaches The operating method of claim 3, further Lukarski teaches 
wherein edges connecting nodes indicating the surrounding objects contains bi-directionality (Fig. 4, Fig. 4 shows bi-directionality in edges connecting nodes indicating surrounding objects), and 
wherein a edges connecting any one of the nodes indicating the surrounding object and a node indicating the electronic device contains uni-directionality directed from the electronic device to the surrounding object (col 7 line 16-22 : “Dynamic objects may, for example, include the vehicle 110 itself (which may be referred to as the “ego” vehicle or the “target” vehicle for decision making in some embodiments), other autonomous or non-autonomous vehicles, pedestrians, animals (e.g., deer or dogs) moving in the vicinity of the vehicle, moving elements of debris, and the like.”, Fig. 4, Fig. 4 shows dynamic objects with uni-directional edges directed from the dynamic object to surrounding objects).

Regarding claim 9, Lukarski teaches The operating method of claim 1,  further Lukarski teaches further comprising controlling the electronic device based on the planned driving trajectory (col 22 line 4-15 : “Based at least in part on the reasoning performed at the downstream reasoning components, a trajectory for the target vehicle may be generated, and a motion control directive to accomplish the trajectory may be transmitted to the vehicle's control subsystems (such as braking/steering/acceleration subsystems) in various embodiments (element 1013). The operations corresponding to elements 1001 onwards may be performed iteratively in various embodiments—e.g., as additional sensor data is obtained, new unified scene graphs may be generated with some selected frequency and used to reason about the future movements of the vehicle.”).

Regarding claim 10, Lukarski teaches The operating method of claim 1, further Lukarski 
wherein the electronic device is an autonomous vehicle (col 3 line 59-60 : “As shown, system 100 comprises an autonomous or partially-autonomous vehicle 110.”), and 
wherein the surrounding objects are vehicles around the electronic device (col 7 line 16-22 : “Dynamic objects may, for example, include the vehicle 110 itself (which may be referred to as the “ego” vehicle or the “target” vehicle for decision making in some embodiments), other autonomous or non-autonomous vehicles, pedestrians, animals (e.g., deer or dogs) moving in the vicinity of the vehicle, moving elements of debris, and the like.”).

Regarding claim 11, Lukarski teaches 
An electronic device comprising (col 3 line 59-60 : “As shown, system 100 comprises an autonomous or partially-autonomous vehicle 110.”): 
at least one of a sensor module or a camera module (col 4 line 6-13 : “To help introduce the algorithms and data structures which may be used for planning and controlling the vehicle's movements, four types of components of the vehicle 110 are introduced at a high level in FIG. 1: vehicle intelligence and motion-related decision making subsystem 116, local sensor collection 112 (with associated preliminary output analyzers 165), motion control subsystems 120 and communication devices 114.”); and 
a processor coupled to at least one of the sensor module or the camera module and configured to collect information on surrounding situations through at least one of the sensor module or the camera module (col 22 line 24-42 : “In at least some embodiments, a set of computing devices that implements a portion or all of one or more of the graph generation, estimation, reasoning and motion decision-making technologies described herein, including the techniques to collect, obtain or process sensor signals of various types, and/or to produce and process unified scene graphs that incorporate information about static and dynamic objects, may include a general-purpose computer system that includes or is configured to access one or more computer-accessible media. FIG. 11 illustrates such a general-purpose computing device 9000. In the illustrated embodiment, computing device 9000 includes one or more processors 9010 coupled to a main memory 9020 (which may comprise both non-volatile and volatile memory modules, and may also be referred to as system memory) via an input/output (I/O) interface 9030. Computing device 9000 further includes a network interface 9040 coupled to I/O interface 9030, as well as additional I/O devices 9035 which may include sensors of various types.”), 
wherein the processor is configured to: 
recognize historical trajectories of one or more surrounding objects (col 4 line 38-48 : “The sensor collection 112 and/or the communication devices 114 may be used to obtain data about the vehicle's environment in such embodiments. At various points in time, at least a subset of the currently-available data may be used to create a respective unified scene graph 190 by the USGG 115 in various embodiments, representing static and dynamic objects identified in the environment with respective levels of uncertainty, as well as relationships identified or deduced among various pairs of objects in the environment (which may have their own levels of uncertainty).”, col 13 line 9-21 : “Dynamic object categories 380 may include, among others the “ego” or target vehicle 372 whose motion is being planned, other vehicles 373 which may include numerous sub-categories such as cars, buses, trucks, motorcycles, trains, bicycles and the like, pedestrians 374 as well as a default unknown/unrecognized moving objects category 375. In some embodiments, dynamic object categories may include various types of animals, including animals that are used for transportation (such as horses/camels), pets, or wildlife such as deer. Corresponding to individual ones of the categories of dynamic objects, a respective set of attributes (such as 382, 383, 384 and 385) may be defined within the taxonomy 302 in various embodiments.”, col 16 line 29-40 : “With respect to a given dynamic or moving object 704, the attributes may include an attribute type 704-1 (e.g., car, truck, pedestrian, train, etc.), a speed/velocity 704-2, acceleration 704-3, direction of movement 704-4, LIDAR/radar data 704-5, camera-based distance from the ego vehicle 704-6, a geometric bounding box 704-7, a center-of-mass location 704-8, and a simplified trajectory history 704-9 (e.g., indicating some number of recent changes, if any were detected, to speed, direction, acceleration and the like) in some embodiments. Various ones of the attributes of the dynamic objects may have associated uncertainty metrics as well.”, as the system uses the sensors connected to a processor to obtain data of dynamic objects and further attributes to these dynamic objects including trajectory history, the processor is configured to recognized historic trajectories of surrounding objects.), 
predict future trajectories of the surrounding objects in an integrated way based on the recognized historical trajectories (col 7 line 10-47 : “A wide variety of dynamic and static objects and their interrelationships may be represented in a given graph 190 in different embodiments. For example, static objects may include, among others, lane segments, traffic lights, cross-walks, signs, curbs/medians, traffic gates (e.g., a gate preventing movement across a train track), vegetation such as trees and the like. Dynamic objects may, for example, include the vehicle 110 itself (which may be referred to as the “ego” vehicle or the “target” vehicle for decision making in some embodiments), other autonomous or non-autonomous vehicles, pedestrians, animals (e.g., deer or dogs) moving in the vicinity of the vehicle, moving elements of debris, and the like. A given lane segment, may, for example comprise a section of a traffic lane of some selected length; lane segment boundaries (e.g., boundaries perpendicular to the direction of traffic) may be virtual, in effect superimposed on the real world, rather than physical in various embodiments. For various instances of each type of object identified, at least with some degree of certainty, at a given point in time, values of one or more attributes may be included in a graph 190 in at least some embodiments. Similarly, values of one or more attributes of the relationships represented by edges included in the graph may also may be stored in the graph data structure in different embodiments. Examples of various attributes for objects (graph nodes) and relationships (edges) are provided and discussed in further detail below. In at least some embodiments, the combination of attributes indicated in a graph 190 may enable vehicle trajectories to be planned/prepared using geometric relationship information directly obtained from the graph, without for example performing a geometric computation that accesses a first data structure representing the static objects and a second data structure representing dynamic objects. In addition to planning the trajectories of the ego or target vehicle, the graph 190 may also be used for predicting movements of other dynamic objects (which may, at least in some cases, be helpful in planning the trajectories of the ego vehicle).”, as the system teaches the graph, along with attributes (including trajectory history), as being used to predict trajectories of dynamic objects, the system teaches predicting future trajectories  based on recognized historic trajectories.), and 
plan a driving trajectory of the electronic device based on the predicted future trajectories of the surrounding objects (col 7 line 36-47 : “In at least some embodiments, the combination of attributes indicated in a graph 190 may enable vehicle trajectories to be planned/prepared using geometric relationship information directly obtained from the graph, without for example performing a geometric computation that accesses a first data structure representing the static objects and a second data structure representing dynamic objects. In addition to planning the trajectories of the ego or target vehicle, the graph 190 may also be used for predicting movements of other dynamic objects (which may, at least in some cases, be helpful in planning the trajectories of the ego vehicle).”).

Regarding claim 12, it recites the device of claim 11 with substantially the same limitations as claim 2 above, therefore it is rejected for the same reason.

Regarding claim 13, it recites the device of claim 12 with substantially the same limitations as claim 3 above, therefore it is rejected for the same reason.

Regarding claim 14, it recites the device of claim 13 with substantially the same limitations as claim 4 above, therefore it is rejected for the same reason.

Regarding claim 19, it recites the device of claim 11 with substantially the same limitations as claim 9 above, therefore it is rejected for the same reason.

Regarding claim 20, it recites the device of claim 11 with substantially the same limitations as claim 10 above, therefore it is rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lukarski and further in view of Tawari et al (US 11507830 B2) henceforth referred to as Tawari.

Regarding claim 5, Lukarski teaches The operating method of claim 3, further Lukarski teaches wherein the predicting of the future trajectories further comprises (col 7 line 43-47 : “In addition to planning the trajectories of the ego or target vehicle, the graph 190 may also be used for predicting movements of other dynamic objects (which may, at least in some cases, be helpful in planning the trajectories of the ego vehicle).”): 
relatively evaluating two nodes, connected by a edge, based on state information on the electronic device and state information on each of the surrounding objects and assigning importance to each of the nodes, wherein the two nodes are the electronic device and one of the is surrounding objects, or two of the surrounding objects (col 13 line 50-67 – col 14 line 1-4 : “As mentioned earlier, when constructing a unified scene graph for use by reasoning engines at the ego vehicle, the set of edges actually included may be much smaller than the maximum possible number of edges in various embodiments. For example, in the depicted example scenario, each of the seven nodes may potentially be linked to each of the remaining nodes, but graph 401 only comprises six edges. In at least some embodiments, geometric analysis or estimation algorithms (e.g., bounding volume hierarchy algorithms) may be used to identify, for a given node, which subset of other nodes (if any) is relevant with respect to motion planning if the ego vehicle, and edges linking only the nodes of the relevant subset to the given node may be incorporated in the graph 401. Relevant nodes may be selected base not just on relative positions in some embodiments, but also on dynamic attributes such as velocity, momentum, acceleration and the like. For example, if the velocity of an object is such that it is approaching the ego or target vehicle rapidly, the object may be considered relevant to the ego vehicle even if it is currently far away, so an edge linking the node representing that object and the node representing the ego vehicle may be included in the graph.”, where it is required to relatively evaluate two node to determine if there should be an edge between the two nodes and further the determination of an edge (which may be directional as shown in figure 4) is an assignment of importance to each of the nodes as nodes without an edge between them have no relative importance and nodes with an edge between them are required to have importance to some degree to justify the inclusion of the edge.); and 
configuring downstream reasoning components using a graph to which the importance has been considered (col 20 line 60-67 : “The graph 990 may be transmitted from the USGG 915 to downstream reasoning components in various embodiments. In at least some embodiments, new versions of the graph 990 may be generated and provided to downstream reasoning components at a selected rate, e.g., once every T milliseconds, as the target vehicle moves, as new dynamic objects are detected, and/or as new map information is received at the target vehicle.”).
However, Lukarski does not explicitly teach configuring a graph convolution neural network using an adjacency matrix to which the importance has been considered.

However, in the same field of endeavor (systems for autonomous driving), Tawari teaches 
configuring a graph convolution neural network using an adjacency matrix to which the importance has been considered (col 9 line 8-20 : “The neural network processing unit 128 may be configured to provide processing capabilities to be configured to utilize machine learning/deep learning to provide artificial intelligence capabilities that may be utilized to output data by each of the plurality of neural networks 108-126 to the attention reasoning application 106. The neural network processing unit 128 may process information that is provided as inputs and may access one or more stored pre-trained datasets to provide various functions, that may include, but may not be limited to, object-ness scoring, importance scoring, feature recognition and scoring, computer vision, speed recognition, machine translation, path prediction, autonomous driving commands, and the like.”, col 9 line 46-63 : “In one or more embodiments, the GCN 108 may be configured to receive inputs in the form of interactions through a computed interaction graph with features pooled from the I3D 124 as object nodes and edges. The GCN 108 may be configured to analyze the nodes that may represent top relevant objects and graph edges as determined using an agency matrix (e.g., an input feature matrix N×F.sup.o feature matrix, X, where N is the number of nodes and F.sup.o is the number of input features for each node and an N×N matrix representation of the graph structure such as the adjacency matrix A) to thereby update the node features based on neighbor nodes and to output the updated node features to capture to a long-range relationship with other nodes. Stated differently, the GCN 108 may be configured to output updated node features of object nodes associated with top relevant objects by interacting with neighboring object nodes through graph convolution based on learnt interaction graph edges.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the downstream reasoning components of Lukarski with the GCN of Tawari to “to determine an importance of particular important objects to be accounted for when providing autonomous driving capabilities and driving assistance systems with attention reasoning”(Tawari, col 6 line 23-26).

Regarding claim 15, it recites the device of claim 13 with substantially the same limitations as claim 5 above, therefore it is rejected for the same reason.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lukarski and Tawari and further in view of Park et al "Sequence-to-Sequence perdition o vehicle trajectory vis LSTM encoder-decoder architecture" published 2018 henceforth referred to as Park.

Regarding claim 6, the combination of Lukarski and Tawari teaches The operating method of claim 5, however the combination does not explicitly teach wherein the predicting of the future trajectories comprises predicting the future trajectories from the graph convolution neural network based on a long short-term memory network (LSTM).

However, in the same field of endeavor (vehicle trajectory prediction), Park teaches wherein the predicting of the future trajectories comprises predicting the future trajectories based on a long short-term memory network (LSTM) ( page 1 col 2 line 24-31 : “Recently, LSTM or similar RNN variants have also been applied to analyze the vehicle trajectory [12]–[15]. In [12], the LSTM is used to track the position of the object based on the ranging sensor measurements. In [13], the driver’s intention is identified based on the trajectory data using the LSTM. In [14], the LSTM is applied to predict the location of the vehicle after ∆ seconds using the past trajectory data.”, page 2 col 1 line 13-17 : “The LSTM encoder takes the latest trajectory samples for the surrounding vehicles as well as the state information on the ego vehicle and produces the fixed length vector which captures the temporal structure of the past trajectory”,  as Park teaches the use of LSTM to predict future trajectories based on information of the vehicle state and trajectory samples of surrounding vehicles and Lukarski teaches vehicle state information and surrounding vehicle trajectory information represented in a graph model the combination of Lukarski, Tawari, and Park teaches wherein the predicting of the future trajectories comprises predicting the future trajectories from the graph convolution neural network based on a long short-term memory network (LSTM)). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Lukarski and Tawari with the system of Park to improve prediction accuracy.

Regarding claim 15, it recites the device of claim 13 with substantially the same limitations as claim 5 above, therefore it is rejected for the same reason.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lukarski and further in view of Pink et al (US 20160116916 A1) henceforth referred to as Pink.

Regarding claim 7, Lukarski teaches The operating method of claim 1,  further Lukarski teaches wherein the recognizing of the historical trajectories comprises: 
recognizing the historical trajectories based on the time-serial positions (col 19 line 5-21 : “In some embodiments, a broader approach may be taken with respect to reconciling information contained in the edges and/or nodes of the graph. Instead of simply combining nodes based on an analysis of current attribute values, historical or temporal data stored with the nodes/edges may be taken into account in such embodiments. For example, consider a scenario in which a node N1 represents an object O1 as of a time range T1, while node N2 represents the same object O1 as of a different time range T2. Based at least on an analysis that takes the two sets of temporal data (the ranges T1 and T2) into account, a reconciliation node may be generated to replace N1 and N2 in some embodiments. Generally speaking, any of a variety of algorithms may be used to prune/reconcile potentially redundant nodes/edges of a graph in different embodiments; depending on the types of nodes/edges being considered, some algorithms may take timing information into account, while others may not.”). However, Lukarski does not explicitly teach
configuring a moving coordinate system based on a constant velocity model using state information on the electronic device; 
representing relative positions of the surrounding objects on the moving coordinate system.

However, in the same field of endeavor (), Pink teaches configuring a moving coordinate system based on a constant velocity model using state information on the electronic device (para [0012] line 1-9 : “A preferred embodiment of the occupancy grid map according to the present invention is notable for the fact that the cells of the occupancy grid map are disposed in one of the following coordinate systems: Cartesian coordinates, polar coordinates. A mapping behavior of the sensors (e.g. using polar coordinates) can thereby, for example, be adapted in improved fashion to the coordinate system being used. In addition, a calculation of the cells in Cartesian coordinates can advantageously be carried out with little outlay”, para [0015] line 1-8 : “A further preferred embodiment of the occupancy grid map according to the present invention is notable for the fact that when a speed of the vehicle is high the cells are configured to be substantially long in the driving direction and narrow, and when a speed of the vehicle is low they are embodied to be substantially short in the driving direction and wide. This results, advantageously, in a configuration of the cells which is optimally adapted to a real driving situation.”, para [0034] line X-X  : “Provision is made according to the present invention that occupancy grid map 100 is adapted to the respectively current driving situation of vehicle F by way of a suitable configuration and disposition of the individual cells Z of occupancy grid map 100. Provision can be made for this purpose, for example, that a larger number of cells Z of occupancy grid map 100 are located in regions in which highly accurate environment sensing is necessary for a given driving situation, while fewer cells Z are used in so-called “uninteresting” regions. This principle can be referred to as “attention steering.” An adaptation of a cell size can depend on one or more of the following parameters: distance of an object, current speed, road trajectory, drivable maneuver, etc.”); 
representing relative positions of the surrounding objects on the moving coordinate system (para [0033] line X-X : “Each of the cells can assume, expressed in simplified fashion, two different states (“occupied” or “vacant”), corresponding to a degree of travelability of the respective cell Z.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Lukarski with the system to Pink for “an improved description of a vehicle environment”(Pink, para [0048] line 1-2).

Regarding claim 17, it recites the device of claim 11 with substantially the same limitations as claim 7 above, therefore it is rejected for the same reason.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lukarski and Pink and further in view of Yadmellat et al (US 20210064040 A1) henceforth referred to as Yadmellat.

Regarding claim 8, the combination of Lukarski and Pink teaches The operating method of claim 7, however the combination does not explicitly teach wherein the predicting of the future trajectories comprises predicting the future trajectories on the moving coordinate system.

However, in the same field of endeavor (), Yadmellat teaches wherein the predicting of the future trajectories comprises predicting the future trajectories on the moving coordinate system (para [0064] line 1-12 : “The software of the OGM prediction module 340 and MoP module 330 may be executed using a using the one or more processing units of the processing system 200 of the vehicle 100. The OGM prediction module 340 may repeatedly (e.g., in regular intervals) receive a current observed OGM generated from sensor data received from the sensor system 110 and generate a set of predicted OGMs from the current observed OGM in real-time or near real-time. The OGM prediction module 340 may also transmit the set of predicted OGMs to an OGM processor module 350 in the MoP module 330 for generating a final predicted OGM and a trajectory.”, an OGM shows the occupancy of a relative location to the vehicle, a predicted OGM is a prediction of the occupancy of relative locations to the vehicle based on previous OGMs, this captures surrounding objects trajectories as the predicted occupancy is equivalent to a predicted trajectory.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Lukarski and Pink with the system to Yadmellat to “efficiently address challenges in representing dynamic objects in a real-world environment for navigation of autonomous vehicles in such environments.”(Yadmellat, para [0008] line 2-5).


Regarding claim 18, it recites the device of claim 17 with substantially the same limitations as claim 8 above, therefore it is rejected for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 2019524632 A1 : Smith et al teaches the thing that does a thing related to what this disclosure is about.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.H./Examiner, Art Unit 3668


/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668